Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Terminal Disclaimer and the amendment filed 10/21/2020.
Allowable Subject Matter
Claims 1-7, 8-14, 15-20 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ receiving a configuration for an offset of n.sub.s0 sub-frames; receiving a configuration for a periodicity of P sub-frames; determining sub-frames for receiving physical downlink control channels (PDCCHs); and receiving the PDCCHs in a sub-frame with number n.sub.s satisfying (ZN.sub.subframe.sup.frame+n.sub.s-n.sub.s0)mod P=0, wherein N.sub.subframe.sup.frame is a number of sub-frames per frame and Z is a frame number ” and in combination with other limitations recited as specified in claim 1.

Claim  8  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ a receiver configured to: receive a configuration for an offset of n.sub.s0 sub-frames; and receive a configuration for a periodicity of P sub-frames; and a controller configured to determine sub-frames for receiving physical downlink control channels (PDCCHs), 

Claim  15  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ a transmitter configured to: transmit a configuration for an offset of n.sub.s0 sub-frames; and transmit a configuration for a periodicity of P sub-frames; and a controller configured to determine sub-frames for transmission of physical downlink control channels (PDCCHs). wherein the transmitter is configured to transmit the PDCCHs in a sub-frame with number n.sub.s satisfying (ZN.sub.subframe.sup.frame+n.sub.s-n.sub.s,0)mod P=0, and wherein N.sub.subframe.sup.frame is a number of sub-frames per frame and Z is a frame number ” and in combination with other limitations recited as specified in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Primary Examiner, Art Unit 2412